DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 30 is objected to because of the following informalities:
in claim 30, lines 21-22: “each types” should be “each type”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites “associating EEG data thus recorded with the temporally successive stimuli and the respective block of stimuli associated with each types of stimuli” in lines 19-22, which renders the claim indefinite.
First, it is not clear if the recitation “EEG data thus recorded” in lines 19-20 is the same as, a subset of, or different from “EEG data” that is recorded in claim 30, lines 15-16.  If they are the same “EEG data thus recorded” in lines 19-20 should be “the EEG data thus recorded” in lines 19-20.  If the recitation is a subset or different, the 
Second, it appears that the respective block of stimuli are formed by combining the multiplicity of temporally successive stimuli (see line 7 of claim 30).  If that is true, it is not clear what “associating EEG data thus recorded with the temporally successive stimuli and the respective block of stimuli” is supposed to mean since (1) line 7 of claim 30 connotes that the temporally successive stimuli are not separate and distinct from the respective block of stimuli while (2) this recitation in lines 19-22 of claim 30 suggests that the temporally successive stimuli are separate and distinct from the respective block of stimuli.  This contradiction renders claim 30 indefinite.
Third, the recitation “the respective block of stimuli associated with each types of stimuli” is not clear.  The recitation “the blocks of stimuli include the at least two mutually distinguishable types of stimuli applied to the subject temporally in succession” in lines 9-10 of claim 30 connotes that each block has both types of stimuli while this recitation in lines 19-22 of claim 30 seems to connote, according to one interpretation, that a respective block is associate with only one type of stimuli.  This apparent contradiction renders claim 30 indefinite.
Fourth, the general grammar of the recitation “associating EEG data thus recorded with the temporally successive stimuli and the respective block of stimuli associated with each types of stimuli” is awkward such that is not clear what the EEG data thus recorded is being associated with.
Claim 30 recites “combining a plurality of EEG data and stimuli assigned to the EEG data to form calibration blocks” in lines 23-24, which is indefinite.  

Second, it is not clear if “stimuli assigned to the EEG data” is the same as, related to, or different from any previous mention of stimuli mentioned in the claim since the claim does not previously mention any EEG data or stimuli being assigned to each other.  
Third, it is not clear if “the EEG data” in the recitation “stimuli assigned to the EEG data” is referring to “a plurality of EEG data” in claim 30, lines 23-24, “EEG data thus recorded” in claim 30, lines 19-20, or “EEG data” that is recorded in claim 30, lines 15-16.
Claim 30 recites “the EEG data of the test blocks” in line 35, but it is not clear if this recitation is referring to the EEG data from the recitation “associating EEG data thus recorded with the temporally successive stimuli and the respective block of stimuli associated with each types of stimuli” of claim 30, lines 19-22.  The differences in phraseology suggest they are different.  If they are different, there is insufficient antecedent basis for this recitation in the claim and it is not clear where this data comes from or what its association is with the other previously recited EEG data.
Claim 30 recites “the position at which the first stimulus is situated in the respective test block” in lines 37-38 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites “the number of test blocks for which the position of the first stimulus in the respective test block corresponds to the classification result” in lines 38-40 in which there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites “respectively during each individual execution of steps c) and d) individual blocks of stimuli of step b) are randomly selected as the calibration blocks” in lines 5-7, which is indefinite.  Step c of claim 30 does not recite that individual blocks are selected as calibration blocks, but that calibration blocks are created from the EEG data by combining a plurality of EEG data and stimuli assigned to the EEG data.  This incongruity renders claim 17 indefinite.
Claim 18 recites “EEG data of one or more blocks of stimuli were assigned at a relevant position” in lines 4-6, which is indefinite.  In particular, the recitation connotes that one or more blocks of stimuli are assigned to the EEG data while lines 19-22 of claim 30 connotes that the EEG data is associated with the temporally successive stimuli and the respective block of stimuli associated with each types of stimuli.  Are these two limitations supposed to mean the same thing?  The use of the same types of terms suggests they might but the deviations in phraseology suggest they do not.  This ambiguity renders claim 18 indefinite.  Relatedly, it is not clear if “EEG data” in lines 4-5 is supposed to be referring to any previous recitation of EEG data in the claim.  
Claim 18 recites “wherein, respectively during each individual execution of steps c) and d), individual blocks of stimuli are randomly selected in step c) to form the calibration blocks” in lines 7-10, which is indefinite.  Step c of claim 30 does not recite that individual blocks are selected as calibration blocks, but that calibration blocks are created from the EEG data by combining a plurality of EEG data and stimuli assigned to the EEG data.  This incongruity renders claim 18 indefinite.

Claim 19 recites “the not selected blocks of stimuli” in line 5 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear if this recitation is related to “selecting a plurality of test blocks from the blocks of stimuli” of claim 30, lines 34-35 or “randomly creating at least 50% of the blocks of stimuli in step c) as the calibration blocks” of claim 19, lines 3-4.
Claim 22 recites “wherein the activation stimulus applied to the subject consists of an application of functional electro stimulation or an application with an orthosis, a prosthesis or a robot on a region of the body of the subject, wherein the body of the subject is stimulated at a given location or wherein a part of the body of the subject, which was stimulated with a vibrotactile stimulus, is manipulated” in lines 1-6 which renders the claim indefinite. 
 First, it is not clear how many items are in the list.  Is it three ((1) wherein the activation stimulus applied to the subject consists of an application of functional electro stimulation or an application with an orthosis, a prosthesis or a robot on a region of the body of the subject, (2) wherein the body of the subject is stimulated at a given location or (3) wherein a part of the body of the subject, which was stimulated with a vibrotactile stimulus, is manipulated)? Or is it two ((1) wherein the activation stimulus applied to the subject consists of an application of functional electro stimulation or an application with an orthosis, a prosthesis or a robot on a region of the body of the subject, wherein the 
Second, it is not clear if the stimulus referred to in the recitation “wherein the body of the subject is stimulated at a given location” or the stimulus referred to in the recitation “wherein a part of the body of the subject, which was stimulated with a vibrotactile stimulus, is manipulated” is the same as, related to, or different from any previously claimed stimuli.
Claim 27 recites “to examine the perception or perceptive quality according to the same criteria” in lines 5-6, but it is not clear what “the same criteria” is supposed to be referring to since the term “criteria” has not been used before in the claim.

Prior art
Claims 16-30 are not rejected over the prior art.  
U.S. Patent No. 6,092,058 (Smyth)(previously cited) discloses a method that includes a human operator responding to a repetitive set of displayed stimuli for which he or she has been instructed to make specific decisions while his or her visual responses, skin surface potential measurements, and decision responses, made apparent by motor actions, are recorded.  The potential measurements are used to construct event average evoked potentials for the decision responses including missed responses and errors as separate categories.  The EEG is first corrected for artifacts using estimating and smoothing filtering and time-locked to the displayed stimulus.  The EEGs for the same decision responses are then event averaged to estimate the average evoked potentials for the different decision cases.
U.S. Patent Application Publication No. 2014/0347265 (Aimone)(previously cited) discloses a method of calibrating a wearable computing device in which a pre-determined set of 
U.S. Patent Application Publication No. 2014/0228701 (Chizeck)(previously cited) discloses a brain-computer interface anonymizer in which brain neural signals can be collected that were generated in response to various stimuli.  The brain neural signals can be collected as a number of time series.  Each time series can represent voltages, or other electrical characteristics, 
U.S. Patent Application Publication No. 2004/0162489 (Richards-Kortum)(previously cited) discloses that it is known to compare the retrospective accuracy of a model using the calibration set.
However, the prior art does not seem to teach or suggest “using the number of test blocks for which the position of the first stimulus in the respective test block corresponds to the classification result or a value derived from the classification result as a measure for the perception or the perceptive faculty of the subject at a time of recording further EEG data” along with the other features of claim 30.
Claims 16-29 are not rejected over the prior art by virtue of their dependence from claim 30.

Response to Arguments
The Applicant’s arguments filed 4/8/2021 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 4/8/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 4/8/2021.
Also, the Applicant did not address, by amendment or argument, the indefiniteness issues with respect to:
“the position at which the first stimulus is situated in the respective test block” in claim 30, lines 37-38; 
“the number of test blocks for which the position of the first stimulus in the respective test block corresponds to the classification result” of claim 30, in lines 38-40;
“respectively during each individual execution of steps c) and d) individual blocks of stimuli of step b) are randomly selected as the calibration blocks” of claim 17, lines 5-7; and
“wherein the activation stimulus applied to the subject consists of an application of functional electro stimulation or an application with an orthosis, a prosthesis or a robot on a region of the body of the subject, wherein the body of the subject is stimulated at a given location or wherein a part of the body of the subject, which was stimulated with a vibrotactile stimulus, is manipulated” of claim 22, lines 1-6.
The Examiner cannot find a reason to withdraw these rejections.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Matthew Kremer/
Primary Examiner, Art Unit 3791